409 F.2d 827
UNITED STATES of America, Plaintiff-Appellee,v.James Alfred HILLS, Defendant-Appellant.
No. 26433.
United States Court of Appeals Fifth Circuit.
April 3, 1969.
Rehearing Denied April 28, 1969.

Thomas B. Duff, Miami, Fla., for appellant.
William A. Meadows, Jr., U. S. Atty., Michael J. Osman, Asst. U. S. Atty., Miami, Fla., for appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
James Alfred Hills was convicted of the offense of theft of parcel post packages from a United States Post Office in violation of 18 U.S.C.A. § 1708. At Hills' behest we have carefully examined the record of his trial.1 We have found neither evidentiary nor procedural irregularity, and we have found that there is substantial evidence in the record to support his conviction.


2
Affirmed.



Notes:


1
 Under Rule 18 the Court has placed this case on the Summary Calendar for disposition without oral argument. See Murphy v. Houma Well Service, 5 Cir. 1969, 409 F.2d 804, Part I